DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gambino et al. (US 9715064; “Gambino”).
	Regarding claim 21, Gambino discloses a semiconductor device comprising: a first insulating film (111, 121, 131 combined– note that dielectric material is a type of an insulator) having a first surface (bottom surface of 121) and a second surface (top surface of 111 or 131) opposite to the first surface; a first optical waveguide (127) formed on the first surface of the first insulating film (111, 121, 131 combined); and a second optical waveguide (117) formed on the second surface of the first insulating film, wherein the second optical waveguide (117), in plan view, overlaps with an end portion of the first optical waveguide (127) without overlapping with another end portion of the first optical waveguide (see fig. 1A; col. 4, lines 49; col. 7, lines 49-disposed directly on OR in direct contact with the second surface of the insulating film. 
Furthermore, Gambino et al discloses a third optical waveguide (132) is disposed on the second surface of the first insulating film (111, 121, 131 combined or 121 with alternative interpretation mentioned above), wherein the third optical waveguide (132), in plan view, overlaps with the other end portion of the first optical waveguide (127) (fig. 1A; col. 7, lines 49-67).
Thus claim 21 is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vert et al (US 20200241202; “Vert”).
Regarding claim 21, Vert discloses in figs. 1A and 4C a semiconductor device comprising: a first insulating film (405) having a first surface and a second surface opposite to the first surface; a first optical waveguide (110, 404) formed on the first surface of the first insulating film (405) (waveguide 404 is deposited on the first dielectric layer 402; second dielectric layer 405 is deposited on the first dielectric layer 402 and/or the waveguide(s) 404. Thus, waveguide 404 is considered as disposed on the first surface of 405); and a second optical waveguide (106, 410) formed on the second surface of the first insulating film (405), wherein the second optical waveguide (106, 410), in plan view, overlaps with an end portion of the first optical waveguide (110, 404) without overlapping with another end portion of the first optical waveguide (see figs. 1A and 4C; paragraphs [0036-0037]).
Furthermore, Vert discloses a third optical waveguide (118) is deposited at a differing level with the first optical waveguide (110) in the first insulating film (405) (fig. 1A, paragraph [0037], wherein the third optical waveguide (118), in plan view, overlaps with the other end portion of the first optical waveguide (110) (fig. 1A).  Vert does not specifically teach the third optical waveguide (118) is formed on the second surface of the first insulating film (405).  It would have been obvious to an artisan of ordinary skill in the art before the effective filing date to have the third optical waveguide (118) disposed on the second surface of the first insulating film (405) since such modification would be well within the level of ordinary skill in the art because it is simply a rearrangement of parts while maintaining the relationship between the three optical waveguides, i.e., the second and third optical waveguides are disposed above and overlap one end portion of the first optical waveguide, and therefore an obvious expedient.
Thus claim 21 is rejected.


Allowable Subject Matter
Claims 1, 3-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious wherein the second optical waveguide, in plan view, overlaps with an end portion of the first optical waveguide without overlapping with another end portion of the first optical waveguide, wherein a thickness of the first optical waveguide is greater than a thickness of the second optical waveguide, and wherein a width of the first optical waveguide is greater than a width of second optical waveguide in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
Moreover, method claim 14, as it appears in the 10/11/21 amendment, substantially contains all of the allowable subject matter of the allowable 10/11/21 version of claim 1.  Therefore, if claim 14 remains as presented in the 10/11/21 amendment, claims 14-20 will be rejoined at the time of allowance. 
	Additional searching has revealed more prior art, which fails to teach or render as obvious the subject matter of the 10/11/21 version of claim 1. 
	Vert et al. (US 20200241202) teaches a waveguide 404/410 (e.g., fig. 4C) on either side of an insulating film 405.  However, Vert fails to teach or render as obvious, either alone or in combination, “wherein a thickness of the first optical waveguide is greater than a thickness of the 
	Collins et al. [US 20160327742] (e.g. ¶s 0093-0094; fig. 3) has an intermediate waveguide {WG} 104.  However, the production of WG 104 (e.g., via etching and subsequently removing the etch stop layer {¶s 0093-0094}) indicates the trench goes all the way through the upper clad 104u such that there is no insulating film.  Thus Collins fails to teach or render as obvious, either alone or in combination, the subject matter of instant claim 1.
	Moreover, Tseng et al. (US 8731346) and/or Gambino et al. (US 9715064), respectively, fail(s) to teach or render as obvious, either alone or in combination, the subject matter of instant claim 1. 

Response to Arguments
Additional searching has revealed prior art applicable to new claim 21.  Since claim 21 is based on original claim 12, which was previously indicated as containing allowable subject matter, this Office action is non-final.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874